UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          - against -                       19-cr-924 (JGK)

CYNTHIA BARINAH,                            ORDER

                    Defendant.

JOHN G. KOELTL, District Judge:

     The parties are directed to appear for another conference

on January 31, 2020 at 12 P.M.

     Because a continuance is needed to assure the effective

assistance of counsel and to allow the parties to discuss a

disposition short of trial, the Court prospectively excludes the

time from today, December 20, 2019, until January 31, 2020, from

Speedy Trial Act calculations. T3e Court finds that the ends of

justice served by granting the continuance outweigh the best

interests of the defendant and the public in a speedy trial.

This Order is entered pursuant to 18 U.S.C. § 316l(h) (7) (A).

SO ORDERED.




                                  ~~ £fC4tt,tl
Dated:    New York, New York
          December 20, 2019

                                    United States District Judge
